Case: 5:19-cv-00450-JMH Doc #: 17 Filed: 07/30/21 Page: 1 of 11 - Page ID#: 657



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                       CENTRAL DIVISION at LEXINGTON


ROSEMARY C. BOTTOM,                      )
                                         )
     Plaintiff,                          )                Civil Case No.
                                         )               5:19-CV-450-JMH
v.                                       )
                                         )              MEMORANDUM OPINION
                                         )                   AND ORDER
KILOLO KIJAKAZI,                         )
ACTING COMMISSIONER OF SOCIAL            )
SECURITY,                                )
                                         )
     Defendant.                          )

                                        ***

     Rosemary C. Bottom (Bottom or Plaintiff) filed applications

for disability insurance benefits (DIB) and supplemental security

income (SSI), alleging disability beginning in March of 2015. [Tr.

203-14].    Her      applications      were    denied     initially      and    on

reconsideration. [Tr. 90-93]. Thereafter, Plaintiff pursued and

exhausted her administrative remedies before the Commissioner.

[Tr. 33-63 (hearing); Tr. 15-26 (ALJ decision); Tr. 1-4 (Appeals

Council’s denial of review of ALJ decision)]. This case is ripe

for review pursuant to 42 U.S.C. §§ 405(g) and 1383(c).

     Plaintiff was 43 years old at the time she alleges she became

disabled.     [See    Tr.   213].      She    alleged     disability     due   to

fibromyalgia,        diabetes,     obesity,      insomnia,       anxiety,      and

depression.    [Tr.    248].     She   now    focuses     her   claims   on    her
Case: 5:19-cv-00450-JMH Doc #: 17 Filed: 07/30/21 Page: 2 of 11 - Page ID#: 658



fibromyalgia, [see generally DE 12 (Pl. Br.)], and this Opinion

will focus on the same.

                    I. FACTUAL AND PROCEDURAL BACKGROUND

A. Medical History

     Plaintiff sought treatment from Haggin Primary Care (also

known as Dedman & Associates) periodically from 2013 through 2018

[See generally Tr. 442-69, 502-10, 514-25, 553-61]. At many of her

appointments in 2016, 2017, and 2018, Plaintiff reported that she

was doing well with no complaints or concerns. [Tr. 444 (“has been

doing well”); Tr. 507 (“is doing well”); Tr. 514 (“has been doing

pretty well with no complaints or concerns”); Tr. 524 (“has been

doing well”); Tr. 555 (“overall she really has no complaints”).

But see Tr. 519 (“is very down today . . . struggling with her

fibro[myalgia]”)]. She went to the Lexington Clinic rheumatologist

twice in 2015. [Tr. 363-77]. She went to Beaumont Behavioral Health

twice in September 2015 for anxiety and depression. [Tr. 380-82].

She went to Ephraim Specialty Center three times in the first half

of 2016 for depression and anxiety. [Tr. 480-91]. She went to the

Arthritis and Osteoporosis Center of Kentucky three times in the

second half of 2016 for muscle aches (myalgias). [Tr. 492-501,

511-13].   She   went   to   Syed   Haider    Abbas,   M.D.,    in   2017   for

complaints of fibromyalgia. [Tr. 562-65]. She went to the physical

therapist three times in late 2017 for left shoulder pain. [Tr.

525-36]. And she went to Danville Orthopaedics and Sports Medicine

                                      2
Case: 5:19-cv-00450-JMH Doc #: 17 Filed: 07/30/21 Page: 3 of 11 - Page ID#: 659



three times in late 2017 for follow up on her left shoulder pain;

doctors gave her steroid injections. [Tr. 537-52].

     Jennifer      Fishkoff,    Psy.D.,     performed       a     psychological

evaluation    of   Plaintiff     in   connection     with       her   disability

application. [Tr. 471-76]. Dr. Fishkoff diagnosed depression and

anxiety—noting that they were “amenable to short-term treatment”—

and opined that Plaintiff had fair, adequate, or normal abilities

in all areas of mental work-related functioning assessed. [Tr.

475-76].

     Two state agency psychologists, Lea Perritt, Ph.D., and Laura

Cutler, Ph.D., independently reviewed Plaintiff’s medical records

and opined that her mental impairments were non-severe, meaning

that they did not significantly affect her ability to perform basic

work activities. [Tr. 70-71, 101-02]. See 20 C.F.R. § 404.1522(a).

      Finally, state agency physician Allen Dawson, M.D., reviewed

Plaintiff’s medical records and opined that she could perform the

equivalent of a range of light work, i.e., she could lift and carry

20 pounds occasionally and 10 pounds frequently; sit and stand/walk

six hours each in an eight-hour workday; frequently balance, stoop,

and climb ramps and stairs; and occasionally kneel, crouch, crawl,

and climb ladders, ropes, and scaffolds. [Tr. 104-05].

B. ALJ’s Decision

     After a careful review of the record, the ALJ found that

Plaintiff had severe physical and mental impairments (including

                                      3
Case: 5:19-cv-00450-JMH Doc #: 17 Filed: 07/30/21 Page: 4 of 11 - Page ID#: 660



fibromyalgia), [Tr. 18], but retained the ability to perform a

range    of   light    work   as    defined      in   20    C.F.R.      §   404.1567(b)

(involving lifting and carrying 20 pounds occasionally and 10

pounds     frequently)      that    required       only     frequently         stooping,

balancing, climbing ramps and stairs, and reaching overhead with

both     arms;     occasionally     kneeling,         crouching,     crawling,         and

climbing      ladders,     ropes,     or   scaffolds;       and    no       concentrated

exposure to cold and hazards. [Tr. 21]. Based on the vocational

expert’s testimony, [see Tr. 60-61], the ALJ found that Plaintiff

could perform her past job as a cashier/checker as it was generally

performed     in    the    national     economy,      as    well   as       three    other

representative        occupations.      [Tr.     24-26].     Therefore,         the    ALJ

concluded     that    Plaintiff     was    not     disabled       under      the    strict

standards of the Social Security Act. [Tr. 26].

                               II. STANDARD OF REVIEW

       As the Supreme Court recently reiterated, “[o]n judicial

review, an ALJ’s factual findings . . . ‘shall be conclusive’ if

supported by ‘substantial evidence.’” Biestek v. Berryhill, 139 S.

Ct. 1148, 1153 (2019) (quoting 42 U.S.C. § 405(g)). The threshold

for     evidentiary       sufficiency      under      the   substantial         evidence

standard is “not high.” Biestek, 139 S. Ct. at 1154. Substantial

evidence is “more than a mere scintilla”; it means only “such

relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Id. Under this deferential standard, the

                                           4
Case: 5:19-cv-00450-JMH Doc #: 17 Filed: 07/30/21 Page: 5 of 11 - Page ID#: 661



Court may neither reweigh the evidence nor substitute its judgment

for that of the ALJ. See Hendron v. Colvin, 767 F.3d 951, 954 (10th

Cir. 2014). The Court’s inquiry “as is usually true in determining

the substantiality of evidence, is case-by-case,” and “defers to

the presiding ALJ, who has seen the hearing up close.” Biestek,

139 S. Ct. at 1157.

                                    III. ANALYSIS

       Without any medical source opinions to support her claims

that she is more limited than the ALJ found, Plaintiff essentially

argues    that   her      fibromyalgia     is   disabling.     [DE    12].   But   the

diagnosis of a condition, alone, is not disabling. See Bernal v.

Bowen, 851 F.2d 297, 301 (10th Cir. 1988). This includes the

diagnosis of fibromyalgia. See Stankoski v. Astrue, 532 F. App’x

614, 619 (6th Cir. 2013) (“But a diagnosis of fibromyalgia does

not    equate    to   a   finding    of    disability     or   an    entitlement   to

benefits.”); Vance v. Comm’r of Soc. Sec., 260 F. App’x 801, 805

(6th Cir. 2008) (“[A] diagnosis of fibromyalgia does not (“[A]

diagnosis of fibromyalgia does not automatically entitle Vance to

disability benefits . . . .”). Rather, the relevant question is

what     limiting      effects      stem   from    that    impairment.       Indeed,

“disability requires more than the mere inability to work without

pain.” Brown v. Bowen, 801 F.2d 361, 362-63 (10th Cir. 1986).

       In this instance, the ALJ considered Plaintiff’s fibromyalgia

throughout her decision. The ALJ found Plaintiff’s fibromyalgia to

                                           5
Case: 5:19-cv-00450-JMH Doc #: 17 Filed: 07/30/21 Page: 6 of 11 - Page ID#: 662



be a severe impairment at step two of the sequential evaluation

process     after    recognizing     it       as   a   medically      determinable

impairment    that    significantly       affected     Plaintiff’s         ability   to

perform    basic     work   activities.       [Tr.     18].   See     20    C.F.R.    §

404.1522(a). The ALJ explicitly referenced Social Security Ruling

(SSR)     12-2p,    2012    WL   3104869      (July    25,    2012)    (discussing

fibromyalgia), in her decision. [Tr. 20]. The ALJ went on to limit

Plaintiff to a reduced range of light work to account for the

effects of Plaintiff’s fibromyalgia and other impairments. [Tr.

21]. In reaching this conclusion, the ALJ acknowledged Plaintiff’s

complaints that fibromyalgia pain was her “worst problem”, [Tr.

21], but found that Plaintiff’s complaints regarding the degree of

limitation caused by her fibromyalgia were unsupported by the

record. [Tr. 21]. The ALJ noted that, despite her fibromyalgia,

Plaintiff routinely demonstrated normal gait and station, normal

power and reflexes in her arms and legs, and no significant

limitations with range of motion testing. [Tr. 20, 22. See, e.g.,

Tr. 493, 496, 502, 507, 512, 514, 517, 519 (physical examination

findings)]. Notably, at many visits with her primary care provider

Plaintiff reported that she was doing well with no complaints.

[Tr. 444 (“has been doing well”); Tr. 507 (“is doing well”); Tr.

514 (“has been doing pretty well with no complaints or concerns”);

Tr. 524 (“has been doing well”); TR. 555 (“overall she really has

no complaints”). But see Tr. 519 (“is very down today . . .

                                          6
Case: 5:19-cv-00450-JMH Doc #: 17 Filed: 07/30/21 Page: 7 of 11 - Page ID#: 663



struggling     with     her     fibro[myalgia]”)].              See    20   C.F.R.   §

404.1529(c)(4) (stating that ALJ must consider whether there are

conflicts between a claimant’s statements and the rest of the

evidence). The ALJ also found that Plaintiff’s activities of daily

living—including       working    part-time            during   the    relevant    time

period, performing light housework, grocery shopping, taking care

of her dogs, and planting flowers—demonstrated that she could

perform a range of light work despite her fibromyalgia pain. [Tr.

22. See Tr. 271-79, 304-12 (function reports)]. See 20 C.F.R. §

404.1529(c)(3)    (stating       that   ALJ        must    consider     a   claimant’s

activities and prior work record). Additionally, the only medical

source to offer an opinion regarding Plaintiff’s physical work-

related abilities indicated that Plaintiff could perform a range

of light work. [Tr. 23. See Tr. 104-05 (Dr. Dawson’s opinion)].

See 20 C.F.R. § 404.1513a (discussing evidence from state agency

medical or psychological consultants and noting that they are

“highly    qualified    and     experts       in   Social       Security    disability

evaluation”).    See    also     20   C.F.R.       §    404.1529(c)(4)      (ALJ   must

consider     whether    there     are     conflicts        between      a   claimant’s

statements and statements by treating or non-treating sources).

The ALJ reasonably found that this evidence all indicated that

Plaintiff could perform a range of light work, which involves “only

minimally     strenuous       activities,”         despite       her    fibromyalgia.

Kirkpatrick v. Colvin, 663 F. App’x 646, 649 (10th Cir. 2016).

                                          7
Case: 5:19-cv-00450-JMH Doc #: 17 Filed: 07/30/21 Page: 8 of 11 - Page ID#: 664



     Plaintiff    takes    issue   with    the   ALJ’s   finding    that    her

fibromyalgia was not disabling, arguing that her “fibromyalgia was

evaluated, diagnosed and confirmed by three rheumatologists who

found widespread pain and classic tender points.” [DE 12 at 1-2,

11-12]. But the fact that Plaintiff had medically determinable

severe fibromyalgia documented by the requisite tender points is

not in dispute. [Tr. 18, 20 (ALJ’s findings regarding fibromyalgia

as   a   severe    impairment)].      Again,     an   impairment—including

fibromyalgia—alone is not disabling. See Bernal, 851 F.2d at 301;

     Plaintiff takes issue with this finding by the ALJ, arguing

that she could not complete a full workday or workweek during the

relevant time period. [DE 12-1 at 14]. But the ALJ did not rely on

Plaintiff’s work history to find that she could perform full-time

work; rather, the ALJ found it was one piece of evidence indicating

that Plaintiff was not as limited as she alleged. See 20 C.F.R. §

404.1571 (“Even if the work you have done [during a period of

claimed disability] was not substantial gainful activity, it may

show that you are able to do more work than you actually did.”).

     Plaintiff also takes issue with the ALJ’s finding that doctors

indicated she had a normal gait and station, normal power and

reflexes in her arms and legs, and normal range of motion testing

[DE 12-1 at 12-13. See Tr. 20, 22 (ALJ’s notations of normal

examination findings)]. But it was not improper for the ALJ to



                                      8
Case: 5:19-cv-00450-JMH Doc #: 17 Filed: 07/30/21 Page: 9 of 11 - Page ID#: 665



rely on normal examination findings to conclude that that she could

nonetheless perform a reduced range of light work.

     Plaintiff’s reliance on Rogers v. Commissioner of Social

Security, 486 F.3d 234 (6th Cir. 2007), in making her arguments is

misplaced.    In    that     case,   the    ALJ       declined     to   find    that   the

plaintiff had severe fibromyalgia after expressing hesitancy to

recognize it to be a medical condition generally. Id. at 243. The

Sixth Circuit found this to be in error, noting that fibromyalgia

was “elusive” (i.e., not diagnosable with objective imaging such

as x-rays) but could be diagnosed with tender points and ruling

out other possible conditions. Id. at 244.

     In   the      instant    case,    to       the    contrary,        the    ALJ   found

Plaintiff’s fibromyalgia to be a severe impairment and limited

Plaintiff to performing range of light work because of it and

Plaintiff’s     other      impairment.      [Tr.      18,   21].    Thus,      the   ALJ’s

findings here were not “very similar” to the ALJ’s findings in

Rogers, as Plaintiff claims; rather, the ALJ here came to the

opposite conclusion as in Rogers. [Tr. 18]. And the ALJ here did

not err in relying on normal examination findings (rather than a

lack of objective testing such as x-rays, as in Rogers, 486 F.3d

at 244) contained in Plaintiff’s medical records in evaluating the

effects of her fibromyalgia and limiting her to a range of light

work. See Stankoski, 532 F. App’x at 619 (“The ALJ took into

account the objective evidence concerning Stankoski’s limitations

                                            9
Case: 5:19-cv-00450-JMH Doc #: 17 Filed: 07/30/21 Page: 10 of 11 - Page ID#: 666



when    determining   her     residual    functional    capacity   to   perform

work,”); Tarpley, 601 F. App’x at 643.

                                  IV. CONCLUSION

       In sum, the ALJ considered the entire record and found that

Plaintiff was limited—but not disabled—by her fibromyalgia and

other    impairments.    As    such,   the    ALJ   restricted   Plaintiff   to

performing a range of light work with numerous postural and some

environmental limitations to account for the supported effects of

Plaintiff’s fibromyalgia. [Tr. 17-24]. See Kirkpatrick, 663 F.

App’x at 649 (noting that light work involves “only minimally

strenuous activities”). The ALJ’s well-reasoned and articulated

findings were in line with the applicable SSR for evaluating

fibromyalgia and Sixth Circuit case law on the issue and will not

be disturbed on substantial-evidence review. Biestek, 139 S. Ct.

at 1157.

       Accordingly, IT IS ORDERED herein as follows:

       (1) That the Commissioner’s final decision be, and the same

hereby is, AFFIRMED;

       (2) That the Commissioner’s motion for summary judgment [DE

16] be, and the same hereby is, GRANTED;

       (3) That Plaintiff’s motion for summary judgment [DE 12] be,

and the same hereby is, DENIED; and

       (4) A separate Judgment in conformity herewith shall this

date be entered.

                                         10
Case: 5:19-cv-00450-JMH Doc #: 17 Filed: 07/30/21 Page: 11 of 11 - Page ID#: 667



     This the 30th day of July, 2021.




                                      11
